Title: To Thomas Jefferson from Richard Söderström, [3 July 1793]
From: Söderström, Richard
To: Jefferson, Thomas



[3 July 1793]

The Swedish Sloop Betsey, Willm. Johnston Master, from and belonging to St: Bartholome, Being duely Registered and documented by the Governour of said Island, and owned by Messrs. Houseman & Mashiler, Swedish Burgers and Subjects of said mentioned Island, Said Vessell also loaded with Sugar and Rum partly for the said owners, and partly for two passengers Accounts, and Bills of ladings Signed for Baltimor—This Vessell was taken possession of by a franch privatire last Wednesday, In sight of land, the Pilot having been on board some hours previous, and in whose Care she than was, Sent in to Baltimor and their arrived safe last Saturday morning.
